Citation Nr: 0728205	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  00-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a left lower 
extremity disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1974 to March 1976.  He had also previously 
completed a period of active duty for training (ACDUTRA) from 
March 1971 to July 1971 followed by participation in the 
United States Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2000, October 2006, and 
January 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The April 2000 rating decision denied reopening the veteran's 
claim for service connection for a left thigh injury.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  In a decision 
issued on September 20, 2004, the Board reopened the 
veteran's claim for service connection for a left thigh 
injury, but denied it on the merits.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
February 2005, the Court remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  The case was subsequently 
returned to the Board for further appellate review, and the 
Board vacated its September 20, 2004, decision denying 
service connection for a left thigh injury and remanded the 
case for further development.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

The October 2006 rating decision denied the veteran's claims 
for service connection for hypertension and a bilateral foot 
disorder, and the January 2007 rating decision denied 
reopening the veteran's claim for service connection for 
PTSD.  The veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review.    

A hearing was held on April 8, 2004, in Milwaukee, Wisconsin, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for headaches.  However, during the pendency of 
the appeal, a rating decision dated in March 2007 granted 
service connection for headaches and assigned a 
noncompensable evaluation effective from May 14, 1990.  
Therefore, the issue of entitlement to service connection for 
headaches no longer remains in appellate status, and no 
further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.

3.  The veteran has not been shown to have a bilateral foot 
disorder that is causally or etiologically related to his 
military service.

4.  The veteran has not been shown to have a left lower 
extremity disorder that is causally or etiologically related 
to his military service.

5.  An unappealed rating decision dated in March 1992 denied 
service connection for PTSD.  
6.  The evidence received since the March 1992 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.

7.  The veteran is not shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during his 
period of service.

8.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  A bilateral foot disorder was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

3.  A left lower extremity disorder was not incurred in 
active service. 38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

4.  The March 1992 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

5.  The evidence received subsequent to the March 1992 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened. 38 U.S.C.A.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2006).

6.  PTSD was not incurred in active service. 38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the RO had a duty to notify the veteran 
what information or evidence was needed in order reopen his 
claim.  The law specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection for PTSD, and therefore, regardless of 
whether the requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With respect to the veteran's claims for service connection 
for hypertension and a bilateral foot disorder, the RO did 
provide the appellant with notice in May 2006, prior to the 
initial decision on the claim in October 2006, as well as in 
June 2007.  Similarly, the RO sent the veteran a letter in 
October 2006 in connection with his claim for PTSD prior to 
the initial decision on the claim in January 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

With respect to the veteran's claim for service connection 
for a left lower extremity disorder, the Board does 
acknowledge that the RO did not provide the veteran with 
adequate notice prior to the initial rating decision in April 
2000.  Nevertheless, the RO did later send the veteran 
letters in May 2006 and June 2007 in connection with that 
claim, which met the notification requirements.  The Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claim for service connection for a left lower 
extremity disorder was readjudicated in a supplemental 
statement of the case (SSOC).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, and he has 
taken full advantage of these opportunities, submitting 
evidence and argument in support of his claim and testifying 
at a hearing before the Board.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the May 2006 and October 2006 letters stated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the July 2000 and March 2007 
statements of the case (SOC) and the November 2000, January 
2003, September 2006, and March 2007 supplemental statements 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2006 and October 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2006 and October 2006 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The May 2006 and October 2006 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the May 2006 and October 2006 letters 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.
Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOCs, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2006, October 2006, and June 2007 letters and 
the March 2007 SOC informing him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition. The letters and SOC also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  His Social Security Administration (SSA) 
records were also obtained and associated with the claims 
file, and he was provided the opportunity to testify at a 
hearing before the Board.

The Board does observe that the appellant has not been 
afforded a VA examination in connection with his claims for 
service connection for hypertension, a bilateral foot 
disorder, a left lower extremity disorder, and PTSD.  Under 
the law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for hypertension, a bilateral 
foot disorder, a left lower extremity disorder, and PTSD 
because such an examination would not provide any more 
information than is already associated with the claims file.  
As will be explained below, the appellant has not been shown 
to have had a disease, event, injury, or verified stressor 
during his military service.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, disease, or verified 
stressor in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

VA has further assisted the appellant and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant's in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).



I.  Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  His service medical records are negative for 
any complaints, treatment, or diagnosis of hypertension.  In 
fact, his February 1976 separation examination found his 
heart and vascular system to be normal, and he denied having 
a medical history of heart trouble or high blood pressure.  
The veteran's blood pressure was also recorded as being 
116/72 at the time of that examination.  The Board notes that 
the term "hypertension" refers to persistently high 
arterial blood pressure.  Medical authorities have suggested 
various thresholds ranging from 140 mm. Hg systolic and from 
90 mm. Hg diastolic.  See Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1985).  Similarly, for VA rating 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater.  The term 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2005).  Moreover, the veteran did 
not seek for hypertension immediately following his 
separation or for many decades.  Therefore, the Board finds 
that hypertension did not manifest in service or within one 
year thereafter.   

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a cardiovascular disorder is itself evidence 
which tends to show that hypertension did not have its onset 
in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current hypertension to his military service.  As previously 
noted, the veteran did not have hypertension in service or 
for many decades thereafter.  As such, there was no event, 
disease, or injury in service to which a current disorder 
could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Therefore, the Board finds that the veteran's hypertension 
did not manifest in service or within one year thereafter and 
has not been shown to be causally or etiologically related to 
his military service.

II.  Bilateral Foot Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
foot disorder.  His service medical records are negative for 
any complaints, treatment, or diagnosis of a foot disorder, 
and his February 1976 separation examination found his feet 
and lower extremities to be normal.  In fact, the veteran did 
not seek treatment until many decades after his separation 
from service.  The Board finds this gap in time significant, 
and, as noted above with regard to the claim for service 
connection for hypertension, it weighs against the existence 
of a link between a current bilateral foot disorder and the 
veteran's military service.  Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that a bilateral foot disorder did not 
manifest in service or for many years thereafter.  

In addition to the lack of evidence showing that a bilateral 
foot disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a bilateral foot disorder to 
the veteran's military service.  As noted above, the record 
shows that there were no complaints, treatment, or diagnosis 
of a foot disorder in service or for decades following the 
veteran's separation from service.  As such, there is no 
injury, disease, or event in service to which a current 
bilateral foot disorder could be related.  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for a bilateral foot disorder.


III.  Left Lower Extremity

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left 
lower extremity disorder.  The Board does acknowledge the 
veteran's contention that he injured his left thigh onboard a 
Naval ship during his period of service.  In particular, he 
testified at his November 2000 personal hearing at the RO 
that a dolly carrying an A15 aircraft ran into him and that 
he incurred 30 stitches as a result.  He further testified 
that the only time he hurt his leg was in service.  The 
veteran provided similar testimony at his April 2004 travel 
board hearing saying that he had 40 stitches in his left leg 
and that he was on sick call for two weeks.

However, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of a left lower 
extremity injury or disorder, and searches for clinical 
inpatient records for a left leg injury from June 1, 1975, to 
August 31, 1975, and from November 1, 1975, to January 31, 
1976, onboard the USS Franklin D. Roosevelt were negative.  
The veteran did receive seven stitches in October 1974, while 
serving on the USS Franklin D. Roosevelt, but those stitches 
were in his right palm.  He also had six stitches in his head 
in February 1976 while intoxicated. 
Moreover, in November 1975, the appellant underwent a medical 
examination for brig confinement at which time no scars or 
tattoos were noted.  In addition, his February 1976 
separation examination found his lower extremities to be 
normal. 

In fact, the veteran did not seek treatment until many 
decades after his separation from service.  The Board finds 
this gap in time significant, and, as noted above with regard 
to the claims for service connection for hypertension and a 
bilateral foot disorder, it weighs against the existence of a 
link between a current left lower extremity disorder and the 
veteran's military service.  Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that a bilateral foot disorder did not 
manifest in service or for many years thereafter.  

In addition to the lack of evidence showing that a left lower 
extremity disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a left lower extremity disorder 
to the veteran's military service.  As noted above, the 
record shows that there were no complaints, treatment, or 
diagnosis of a left lower extremity injury or disorder in 
service or for many decades following the veteran's 
separation from service.  As such, there is no injury, 
disease, or event in service to which a current disorder 
could be related.  
Moreover, the medical evidence of record indicates that the 
veteran's current left lower extremity may be related to an 
event that occurred after his period of service.  In this 
regard, the Board notes that a February 1998 VA inpatient 
psychiatry note indicated that the appellant reported 
suffering a recent left lower extremity trauma with 
shortening of the left extremity.  A November 1998 VA 
hospital discharge summary list of final diagnoses also 
included status post cerebrovascular accident in 1994 and 
left hemiparesis, and a physical examination revealed the 
extremities were normal except for weakness on the left side.  
As such, it appears that the veteran's current left lower 
extremity disorder may instead be related to an intercurrent 
event.  Therefore, the Board finds that the preponderance of 
the evidence is against service connection for a left lower 
extremity disorder.


IV. PTSD  

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO in a rating decision dated in March 1992.  The veteran 
was notified of that decision and of his appellate rights.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2006, the veteran essentially requested that his claim 
for service connection for PTSD be reopened.  The January 
2007 rating decision currently on appeal denied the veteran's 
application to reopen, but the March 2007 statement of the 
case appears to have subsequently reopened the claim for 
service connection for PTSD and adjudicated the claim on a de 
novo basis.  As will be explained below, the Board believes 
that the RO's adjudication regarding reopening the veteran's 
claim for service connection PTSD is ultimately correct.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for PTSD.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the March 1992 rating decision denied the 
veteran's claim for service connection for PTSD.  In that 
decision, the RO observed that the veteran's service medical 
records were silent for a neuropsychiatric disorder and 
indicated that his DD 214 was silent for evidence of a life 
threatening stressor.  It was also noted that the veteran was 
afforded a VA examination, which diagnosed him with fixed 
substance abuse and dysthymia, but PTSD was not found.  
Therefore, the RO concluded that service connection for PTSD 
was not warranted.

The evidence associated with the claims file subsequent to 
the March 1992 rating decision includes VA medical records, 
private medical records, records from the Social Security 
Administration (SSA), and hearing testimony as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the March 1992 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
PTSD.  This evidence is certainly new, in that it was not 
previously of record.  The Board also finds the medical 
records to be material in that they relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, the veteran's treatment records 
document him as having received psychological treatment and 
indicate that he has a depressive disorder.  He was also 
noted to have a medical history of PTSD.  As such, this 
evidence shows that the veteran may have a diagnosis of PTSD.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
claim for service connection for PTSD.  

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of this claim in 
this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the veteran, the 
appellant has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
there is no indication in his personnel records that he was 
assigned to or participated in combat duties.  Nor do his 
service records show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the veteran has been awarded the National Defense Medal; 
however, that award is not indicative of combat.  As such, 
the Board finds that the veteran is not shown to have engaged 
in combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that he was exposed to traumatic stressors during his period 
of service, these alleged stressors have not been verified. 

In this regard, the veteran has contended that that he was 
struck by an A15 jet after which he was in sick bay for two 
weeks and required stitches.  However, as previously 
discussed, there is no indication in his service personnel 
and medical records that such an incident occurred.  In fact, 
a search for clinical records was negative for any 
hospitalization or injury sustained as a result of such an 
accident.  Moreover, the Board notes that the veteran has not 
provided sufficient details necessary to verify the alleged 
stressor.  In fact, he submitted a statement in support if 
his claim in December 2006 in which he indicated that the 
event occurred in June 1976 and that he was also injured in 
non-battle in July 1986.  However, the Board notes that the 
veteran separated from active duty in March 1976.  As such, 
the stressor has not been verified.

The veteran has also claimed that he was shot in the back.  
However, his service medical records do not document any 
treatment for a gunshot wound, nor do his service personnel 
records indicate that such an event occurred.  Moreover, the 
veteran has not provided any additional information necessary 
to verify the alleged stressor.  He has provided nothing more 
than a general assertion so that an attempt at verifying this 
stressor could not be made.

Further, the veteran has indicated that he woke up when he 
was six years old and discovered that his mother had passed 
away.  However, the Board notes that such a stressor would 
have occurred prior to his military service, and his August 
1974 entrance examination did not find him to have any 
psychiatric abnormalities.  Thus, the claimed stressor did 
not occur during military service, and there is no evidence 
that he had preexisting PTSD.

VA is unable to verify any of the veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  Thus, because none of the veteran's previous 
diagnoses of PTSD were based upon a verified in-service 
stressor, the claim for service connection for PTSD must be 
denied.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.

V.  Conclusion 

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hypertension, a bilateral foot disorder, a 
left lower extremity disorder, and PTSD is not warranted.  
The veteran is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for hypertension is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a left lower extremity is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.

Service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHR
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


